 Case 2:18-cv-10255-SJO-MRW Document 32-1 Filed 04/01/19 Page 1 of 3 Page ID #:488


 1
     Bethany Stevens (SBN 245672)
 2   bstevens@wscllp.com
     Amanda Walker (SBN 252380)
 3   awalker@wscllp.com
     WALKER STEVENS CANNOM LLP
 4   500 Molino Street, Suite 118
     Los Angeles, California 90013
 5   Telephone: (213) 712-9145
     Fax: (213) 403-4906
 6
     Michael Ng (SBN 237915)
 7   michael.ng@kobrekim.com
     Daniel Zaheer (SBN 237118)
 8   daniel.zaheer@kobrekim.com
     KOBRE & KIM LLP
 9   150 California Street, 19th Floor
     San Francisco, California 94111
10   Telephone: (415) 582-4800
11   (Additional Counsel on next page)
12   Attorneys for Petitioner
     Shanghai Lan Cai Asset
13   Management Co, Ltd.
14
                             UNITED STATES DISTRICT COURT
15
                           CENTRAL DISTRICT OF CALIFORNIA
16
                                        WESTERN DIVISION
17

18   SHANGHAI LAN CAI ASSET                         Case No. 2:18-cv-10255-SJO-MRW
     MANAGEMENT CO, LTD.,
19
                                                    [PROPOSED] FINAL JUDGMENT
20                        Petitioner,
                                                    Hon. S. James Otero
21
     v.
22
     JIA YUETING,
23

24                        Respondent.
25

26

27

28
     _____________________________________________________________________________________________
                                     [PROPOSED] FINAL JUDGMENT
 Case 2:18-cv-10255-SJO-MRW Document 32-1 Filed 04/01/19 Page 2 of 3 Page ID #:489


 1

 2   Christopher Cogburn (admitted pro hac vice)
     christopher.cogburn@kobrekim.com
 3   KOBRE & KIM LLP
     800 Third Avenue
 4   New York, New York 10022
     Telephone: (212) 488 1200
 5
     John Han (admitted pro hac vice)
 6   john.han@kobrekim.com
     KOBRE & KIM
 7   3 Garden Road
     ICBC Tower, Unit 601
 8   Central, Hong Kong SAR
     Telephone: +852 2127 3291
 9
     Attorneys for Petitioner
10   Shanghai Lan Cai Asset
     Management Co, Ltd.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                             1
28                              [PROPOSED] FINAL JUDGMENT
 Case 2:18-cv-10255-SJO-MRW Document 32-1 Filed 04/01/19 Page 3 of 3 Page ID #:490


 1         Upon the Court’s consideration of Petitioner Shanghai Lan Cai Asset
 2   Management Co, Ltd.’s Petition to Confirm Arbitration Award (Dkt. No. 1),
 3   Petitioner’s Memorandum in Support (Dkt. No. 1-1), Respondent Jia Yueting’s
 4   Memorandum in Opposition (Dkt. No. 25), Petitioner’s Reply Memorandum (Dkt.
 5   No. 29), and all supporting documents submitted together with these documents,
 6         IT IS HEREBY ORDERED, ADJUDICATED, AND DECREED, for the
 7   reasons set forth in this Court’s Order Granting Petition to Confirm Arbitration
 8   Award (Dkt. No. 31) dated March 26, 2019, that judgment is entered against
 9   Respondent Jia Yueting and in favor of Petitioner Shanghai Lan Cai Asset
10   Management Co, Ltd., in the amount of RMB 83,337,726.91, inclusive of pre- and
11   post-award interest as of April 1, 2019, in the amount of RMB 32,510,958.91, plus
12   post-judgment interest to run on the above amounts as provided by 28 U.S.C. § 1961.
13

14
     DATED: ____________________
15
                                                 ______________________________
16
                                                 United States District Judge
17

18

19

20

21

22

23

24

25

26

27
                                              2
28                               [PROPOSED] FINAL JUDGMENT
